PER CURIAM.
Francisco Barreto seeks review of the January 15, 2002, final decision of the Merit Systems Protection Board, 90 M.S.P.R. 599, reversing the initial decision, and sustaining the Office of Personnel Management’s denial of a civil service retirement annuity. Because his service does not satisfy the statutory requirements of 5 U.S.C. § 8333, we affirm.
A board decision must be affirmed unless it is found to be: “(1) arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law; (2) obtained without procedures required by law, rule, or regulation having been followed; or (3) unsupported by substantial evidence.” 5 U.S.C. § 7703(c) (2000).
To qualify for a Civil Service Retirement annuity, an applicant must have completed at least five years of civilian service, of which one of the last two years of service must be creditable under the Civil Service Retirement Act (“CSRA”). 5 U.S.C. § 8333(a), (b) (2000). Barreto argues that the board’s denial of an annuity was not in *923accordance with law because his service, from his indefinite appointment on January 30,1956, until his separation on July 1, 1958, was creditable under the CSRA. He asserts that the appointment was made when the ban on CSRA coverage of non-permanent appointments lapsed between the revocation of Executive Order No. 10,-180, 3 C.F.R. § 363 (1950), and the promulgation of 5 C.F.R. § 29.2 (1960) (effective October 30, 1956). Executive Order 10,530, 3 C.F.R. §§ 189, 191, 193 (1954), however, “kept in place the exclusion of nonpermanent employees from coverage by the CSRA effected by Executive Order 10,180 until the Civil Service Commission promulgated new regulations, which it did in 1956.” Casilang v. Office of Pers. Mgmt., 248 F.3d 1381, 1383 (Fed.Cir.2001). Consequently, Barreto’s service is not creditable under the CSRA.